Order entered March 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01437-CR
                                      No. 05-18-01438-CR
                                      No. 05-18-01439-CR
                                      No. 05-18-01440-CR
                                      No. 05-18-01441-CR
                                      No. 05-18-01442-CR
                                      No. 05-18-01443-CR
                                      No. 05-18-01444-CR

                           DANIEL BARRY STEFFEN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                   On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
Trial Court Cause Nos. 199-83863-2017, 199-83864-2017, 199-83865-2017, 199-83866-2017,
           199-83867-2017, 199-83868-2017, 199-83869-2017 & 199-84131-2017

                                           ORDER
       Before the Court is court reporter Sheri J. Vecera’s second request for an extension of

time to file the reporter’s record. We observe that the reporter’s record was due originally on

January 11, 2019. On January 19, 2019, the Clerk notified Ms. Vecera that the record was

overdue and directed her to file the reporter’s record within thirty days. Ms. Vecera did not file

her first request for extension until February 19, 2019. Thus, although this is Ms. Vecera’s

second request, she has already enjoyed the benefit of two extension periods.
       We GRANT the request and ORDER the reporter’s record filed on or before March 15,

2019. If Ms. Vecera fails to file the record by March 15, 2019, the Court may utilize its available

remedies, including ordering that she not sit until the complete reporter’s record is filed.


                                                      /s/     CORY L. CARLYLE
                                                              JUSTICE